DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 07/11/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0002] and [0003] in the instant specification, there are prior art/patent documents and/or citations that are indented to be presented, but none of them have been really listed. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 9 and 12 each recite the subject matters of: a junction separation polysilicon spaced apart from the junction separation insulation layer and disposed in the junction separation trench. However, it directly contradicts to what is/are shown in the instant drawings (particularly see Figs. 4, 5, 15I and/or 15H), wherein the junction separation polysilicon (such as or similar to layer 26 that is derived from layer 414) is in direct contact with the junction separation insulation layer (such as or similar to layer 25 that is derived from layer 413) in the junction separation trench.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 18 each recite the subject matters of: a pin junction portion (or, a reversed pin junction portion) formed on a surface of a semiconductor chip; but they each fail to clarify: whether or not only one, or all, of the p, i and n regions/layers (that form the recited pin junction) is/are definitely exposed at the surface of the semiconductor chip.
	Claims 1 and 18 each recite the subject matters of: the pn junction portion is separated from the pin junction portion, which implies the existence of a separation structure therebetween; and a junction separation trench formed on the main surface in a manner of separating the pin junction portion and the rectifier pair. But, they each fail to clarify: what is/are the definite positional relationship(s) between the implied separation structure and the recited junction separation trench; and/or whether or not the implied separation structure and the recited junction separation trench are definitely a same entity or different entities.
	Claims 1 and 18 each recite the subject matters of: a pn junction portion and a reversed pin junction portion; and the reversed pin junction portion is connected to the pn junction portion in reversed direction. But, they each fails to clarify:  whether or not the recited pn junction portion and the recited reversed pin junction portion are definitely separate entities to each other, or at least one of the p, i and n layers/portions (that form the recited pn junction portion and reversed pin junction portion) is shared by, or merged between, the recited pn junction portion and reversed pin junction portion.
	Claim 5 recites the subject matters of: the outer groove and the inner groove flank a juncture of the pin junction portion and the pn junction portion; but it fails to clarify: what is/are the definite positional relationship(s) between each of recited outer and inner grooves and the recited juncture; and/or whether or not the recited outer and inner grooves are definitely at least a part of the recited juncture. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-9 and 16-18, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shukla (US 2020/0381424).
	Shukla discloses a diode chip (particularly see Fig. 2), comprising:  
	a semiconductor chip (200), comprising a main (substrate top) surface; a pin junction portion (D2), formed on a surface of the main surface with a first polarity direction;
	a rectifier pair, comprising a pn junction portion (Z1) and a reversed pin junction portion (D1), wherein the pn junction portion is separated from the pin junction portion (by trenches 101A and/or 101B) and formed in the semiconductor chip with the first polarity direction, and the reversed pin junction portion is connected to the pn junction portion in reversed direction and formed on the surface of the main surface with a second polarity direction; and
	a junction separation trench (101B), formed on the main surface in a manner of separating the pin junction portion and the rectifier pair.
	Regarding claims 8 and 9, in addition to what have discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the above chip further comprises a junction separation insulation layer (106) and a junction separation polysilicon (108) in the junction separation trench.
	Regarding claims 16-18, in addition to what have discussed above, it is further noted that the above diode chip further comprises: a region separation structure (101B and/or 201A, and/or the region therebetween), as such identified region separation structure can at least partially divide the semiconductor chip into a first device region (including at least 103 and 105) and a second device region (including at least 203 and 205).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 10-15 and 19-22, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Shukla.
The disclosure of Shukla is discussed as applied to claims 1, 3, 8-9 and 16-18 above.
Shukla does not more expressly disclose the features of that: (1) the current in the reversed pin junction portion can also be in a thickness direction of the chip (i.e., the corresponding reversed pin junction portion is also formed vertically; as what is/are recited or implied in claims 2 and 19); (2) the junction separation trench can be formed of a dual-groove structure (as what is/are recited in claims 4-6); (3) the parameters of the separation distance between the inner and outer grooves, and the aspect ratio of the trench (as recited in claims 6 and 7); (4) the  chip can have a region separation trench (as what is/are recited in claims 10-15); and/or (5) the chip can include a multi-layered electrode/terminal structure that comprises a top inter-insulation layer with two electrodes formed therethrough and with an uppermost insulation layer and two terminal electrodes thereon (as recited in claims 20-22).
However, it is noted that each of those features is well known in the art, respectively for obtaining: (1) the desired vertical pin diode structure with reduced surface area (compared to a lateral pin structure); (2) the desirably improved isolation effect (as compared with single trench isolation); (3) desired and/or optimized device performance and/or process conditions; (4) and (5) the desired chip surface passivation and improved isolation between the top terminals/electrodes.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate each or all of the above art-well-known features and/or optimized parameters into the chip of Shukla, to that a diode chip with each and/or all of the above well-recognized corresponding benefits and/or advantages would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to a diode chip.
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898